DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/22/2022.  As directed by the amendment: claim 1 has been amended, no additional claims have been cancelled and no new claims have been added. Thus, claims 1-6 and 8 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixation cup comprising a means for retaining the insert and also being provided with additional anti-dislocation means, monoblock or added on, the fixation cup (claims 3 and 4)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
***It is to be noted that Applicant, in the response dated 09/22/2022, argues that the above mentioned limitations/features are actually shown, stating that the “means for retaining the insert” is illustrated in Figure 4, and that the “anti-dislocation means” is illustrated in Figure3. However, there is no illustration/figure which actually shows a fixation cup comprising a means for retaining the insert and also having an additional anti-dislocation means, as set forth in claims 3 and 4; and therefore, the objection to the drawings stands.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 3 and 4 depend from independent claim 1, which sets forth the parameter of “the fixation cup comprises means for retaining the insert”, wherein claims 3 and 4 further set forth the parameter(s) of “the fixation cup is provided with additional anti-dislocation means”; however, this parameter(s) has/have never been mentioned or suggested in the originally filed disclosure of the current application at hand.  Specifically, the originally filed disclosure never mentions/suggests or illustrates a fixation cup with two separate/different structures of an anti-dislocation means and means for retaining an insert, as set forth in claims 3 and 4.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 3 and 4, which set forth the parameter of the fixation cup having/being provided with “additional anti-dislocation means” (in addition to the fixation cup comprising “means for retaining the insert”, as set forth on the second to last line of claim 1, from which both claims 3 and 4 depend); however, this parameter is found to be confusing, since it is not clear what exact structure the additional anti-dislocation means entails, and/or how the structure of the “additional anti-dislocation means” differs from the structure of the “means for retaining the insert”. Furthermore, the originally filed specification of the current application at hand, does not aid in clarifying how exactly the structure of the “additional anti-dislocation means” and the structure of “means for retaining the insert” differ; in fact, paragraph [0042] (the only place in the entire specification, of the current application at hand, where an anti-dislocation means is mentioned/detailed) describes the anti-dislocation means as an “anti-dislocation rim” which can result from the armoring, and paragraph [0043] (the only place in the entire specification, of the current application at hand, where a means for retaining is mentioned/detailed) describes the means for retaining the insert as being formed as “a peripheral rim” resulting from the armoring. Thus, seemingly stating/describing the structure of the anti-dislocation means and the structure of “means for retaining the insert” as being the same exact structure; and therefore, it is not clear how exactly these two, supposedly different structured, limitations, actually differ in their structure. Hence, one having ordinary skill in the art would not reasonably be appraised of the scope of the invention, thereby rendering the claims indefinite.  In the response dated 09/22/2022, Applicant states that the structure of both the anti-dislocation means and the means for retaining the insert are clearly described and illustrated, however, as detailed above, it is not clear if, and/or how, the structure of an anti-dislocation means and the structure of means for retaining the insert differ.  Specifically, the originally filed disclosure never mentions or suggests the anti-dislocation means and the means for retaining an insert as two, separate/different structures, which are used together to form the final structure of the fixation cup, let alone how exactly the two separate/different structures would be arranged/used together to form a final fixation cup.
 
Response to Arguments
Applicant’s arguments, see pages 5-7, in the response filed 09/22/2022, with respect to the rejections of claims 1-6 and 8 as being unpatentable over the prior art of Bouvet have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ries (US PG Pub. 2017/0202671) in view of Hunter et al. (US Patent No. 6,652,586) and Hunter et al. (US PG Pub. 2004/0122524).

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ries (US PG Pub. 2017/0202671) in view of Hunter et al. (US Patent No. 6,652,586), hereinafter Hunter’586 and Hunter et al. (US PG Pub. 2004/0122524), hereinafter Hunter’524.
Regarding claims 1 and 2, Ries discloses an acetabular implant for a hip prosthesis, illustrated in Figures 1A-2D, comprising a fixation cup (100) configured to be located/positioned in an acetabular cavity of a pelvis of a patient to be prosthesized, defining a first inner cavity (105) of substantially hemispherical shape and having an outer wall; an insert (110), mobile within said first inner cavity (105) and having a smooth outer surface intended to cooperate by ball and socket joint with the first inner cavity of the fixation cup, and defining, in turn, a smooth, second inner cavity (115) also having a substantially hemispherical shape; a prosthetic femoral head/ball (120), secured to a femoral stem, and being of spherical shape and being intended to be received in the second inner cavity (115) of the insert (110) and to form a second ball and socket joint, illustrated in Figures 1A-2D ([0019] & [0020]), wherein the insert/liner (110) is made of high-density polyethylene and the fixation cup/insert (100) is made of polyethylene and is configured to be fixed within the acetabular cavity of the pelvis of the patient to be prosthesized ([0034], Lines 1-2 & [0038], Lines 1-4), and the fixation cup (100) comprises means (104) for retaining the insert (110), said means being capable of allowing free circumduction motions, but of opposing translation motions of said insert, illustrated in Figures 1A-2D ([0025], Lines 18-21 & [0029], Lines 5-8); but doesn’t specifically disclose the outer wall of the fixation cup/insert having fixation means for fixation with cement, and the first inner cavity of the fixation cup/insert being coated with an armoring made of a biocompatible material of high hardness.
However, Hunter’586 teaches a hip prosthesis, illustrated in Figures 1 and 2, comprising a fixation cup (10), configured to be located/positioned in an acetabular cavity of a pelvis, and defining a hemispherical shaped inner cavity (8) and an outer wall having fixation means/porous coating, configured to facilitate fixation of the fixation cup with cement within the acetabular cavity; the fixation means/porous coating allowing for additional stabilization of the implant/fixation cup by in-growth of surrounding tissue (Hunter’586: Column 9, Lines 12-21).  Furthermore, Hunter’524 teaches an acetabular implant (40) for a hip prosthesis, illustrated in Figures 1-3, comprising a fixation cup (41) having an inner cavity which is coated of armoring made of a biocompatible material of high hardness, specifically an oxidized zirconium alloy, and an insert (42), mobile within said inner cavity of the fixation cup, illustrated in Figures 1-3; the armoring of high hardness material creates low friction, increases strength, and allows for high wear resistance (Hunter’524: [0005], Lines 15-23; [0014], Lines 1-3; [0021], Lines 1-3, 9-11; [0040], Lines 1-3; [0042], Lines 5-9, 13-15 & [0043], Lines 1-3). 
In view of the teachings of Hunter’586 and Hunter’524, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the outer wall of the fixation cup/insert, of the acetabular implant of Ries, to comprise fixation means/porous coating, configured to facilitate fixation of the fixation cup with cement within the acetabular cavity, in order to allow for additional stabilization of the implant/fixation cup by in-growth of surrounding tissue; and for the first inner cavity of the fixation cup/insert, of the acetabular implant of Ries, to be coated with an armoring made of a biocompatible material of high hardness, specifically an oxidized zirconium alloy, in order for the surface of the first inner cavity to have increased strength, low friction and high wear resistance, as taught by Hunter’586 and Hunter’524.
Regarding claim 8, Ries in view of Hunter’586 and Hunter’524 disclose the acetabular implant for a hip prosthesis according to claim 1, wherein Ries teaches means for retaining (104) the insert, which extend beyond the hemispherical shape defined by the insert (110), i.e. at rim (102) of the fixation cup (100), wherein the inner surface of the means for retaining (104) the insert, with the first inner cavity (105), form the inner surface (107) of the fixation cup (100), illustrated in Figures 1A and 2D of Ries; and Hunter’524 teaches coating the inner surface of the fixation cup (which includes the inner surface of the means for retaining the insert and the first inner cavity) with the armoring, in order for the inner surface of the fixation cup to have increased strength, low friction and high wear resistance (Hunter’524: [0005], Lines 15-23 & [0021], Lines 1-3, 9-11). Thus, the acetabular implant for a hip prosthesis, of Ries in view of Hunter’586 and Hunter’524, clearly meets the claimed parameter of the means for retaining the insert being formed by an extension of the armoring beyond the hemispherical shape defined by said insert.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ries in view of Hunter’586 and Hunter’524 as applied to claim 1 above, and further in view of Dye et al. (US Patent No. 5,405,402), hereinafter Dye.
Regarding claims 3-6, Ries in view of Hunter’586 and Hunter’524 disclose the acetabular implant for a hip prosthesis according to claim 1, but do not specifically teach the fixation cup provided with additional anti-dislocation means made of polyethylene.
	However, Dye teaches an acetabular implant, in the same field of endeavor, comprising a fixation cup (11) provided with an anti-dislocation means (22) made of polyethylene, illustrated in Figure 1; the anti-dislocation means (22) providing additional retention of the femoral head/ball in an appropriate direction selected by the surgeon based on patient need (Dye: Column 3, Lines 7-11).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the fixation cup, of the acetabular implant of Ries in view of Hunter’586 and Hunter’524, to further include an additional anti-dislocation means, in order to provide additional retention of the femoral head/ball in an appropriate direction selected by a surgeon. Furthermore, though it is not specifically disclosed that the anti-dislocation means is either monoblock with, or added on to, the fixation cup, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the compatibly of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate process to construct the fixation cup with an additional anti-dislocation means, including having them be monoblock with, or added on to, the fixation cup.  Moreover, it is to be noted that though the process/method steps of the anti-dislocation means being either monoblock with, or added on to, the fixation cup have been taken into account, they do not bear patentable weight since in device/apparatus claims, only the structural limitations of the final device hold patentable weight.  It is important to keep in mind that that though product-by-process claims/limitations are limited by/defined by a process (i.e. the process of the anti-dislocation means being made as a monoblock with/by being added on to the fixation cup) determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113). Thus, in the instant case, the fixation cup of Ries in view of Hunter’586 and Hunter’524 in further view of Dye meets all the structural limitations set forth in the claim, and therefore reads on the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774